DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
Response to Amendment
Applicant amendment filed 12/11/2020 has been entered and is currently under consideration.  Claims 7-11 and 16 remain pending in the application.
Claim Objections
Claim 7 objected to because of the following informalities:
In claim 7, “providing a hollow-cylindrical device having a first and second opening is provided for the continuous production of a dental composite block” should read -- providing a hollow-cylindrical device having a first and second opening provided for the continuous production of a dental composite block--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 11, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the hollow-cylindrical mold".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution the examiner has interpreted the claim to mean the hollow-cylindrical device.
Claim 11 recites the limitation "the hollow-cylindrical mold".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution the examiner has interpreted the claim to mean the hollow-cylindrical device.
Claim 11 recites the limitation "the heat source".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution the examiner has interpreted the claim to mean the temperature control unit.
Claim 16 recites the limitation "the mold".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution the examiner has interpreted the claim to mean the hollow-cylindrical device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US 2014/0162216 of record) hereinafter Craig in view of Di Meo et al. (EP 0118079 of record with reference to examiner provided machine translation) hereinafter Di Meo.
Regarding claim 7
A method for producing dental composite blocks (abstract; [0068-0069]), comprising:
– providing a hollow device molding for production of a dental composite block ([0069]; it has been held that continuous operation is obvious in light of batch processes of the prior art.  See MPEP 2144.04(V)(E)),
- providing a curable composite material ([0068]).
- curing the composite material by an energy input ([0069]).
- discharging the cured composite material from a forming device ([0069]).
Although extrusion molding is well known in the art to operate in the claimed manner, Craig does not explicitly teach: 
- providing a hollow-cylindrical device having a first and a second opening provided for the continuous production of a dental composite block,
- providing a temperature control unit,
- introducing the curable composite material into the hollow-cylindrical device through the first opening,
- curing the composite material by an energy input by means a of the temperature control unit,
- further supplying curable composite material through the first opening of the a hollow-cylindrical device,
- discharging the cured composite material from the second opening of the device.
Craig also teaches using extrusion molding to produce dental composite blocks ([0070]).
However, in the same field of endeavor regarding extrusion molding, Di Meo teaches a method of extrusion molding comprising the steps of:
- providing a hollow device (Fig 1: mold 10) having a first and a second opening provided for the continuous production (Fig 1: funnel 14, left opening to mold 10),
- providing a curable material ([0001, 0016]),
- providing a temperature control unit (Fig 1: microwave generators 18),
- introducing the curable material into the hollow device through the first opening ([0016]),
- curing the material by an energy input by means a of the temperature control unit ([0016]),
- further supplying curable material through the first opening of the a hollow-cylindrical device ([0018]),
- discharging the cured material from the second opening of the device ([0015]) for the motivation of developing a method that is economical in size and energy consumption ([0004]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Craig to use the extrusion device and method as taught by Di Meo in order to develop a method that is economical in size and energy consumption.
Craig in view of Di Meo does not teach that the hollow device is cylindrical.  However, Di Meo further teaches the mold 10 is a tunnel with rectangular cross section (Fig 1, 3; [0021]).
It has been broadly held that changes in shape are obvious.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV)(B).
Therefore it would have been obvious to one of ordinary skill in the art to have changed the shape of the hollow device as taught by Craig in view of Di Meo to be cylindrical.
Regarding claim 8, Craig in view of Di Meo teaches the method of claim 7.
Craig further teaches wherein a mount for further processing of the composite material to a dental restoration is applied to the cured composite material (Fig 2: mandrel 30; [0072]).
Regarding claim 9, Craig in view of Di Meo teaches the method of claim 7.
Di Meo further teaches wherein the hollow-cylindrical device is in such a form that the hollow-cylindrical device has dimensions of a dental composite block ([0016]).
Regarding claim 10, Craig in view of Di Meo teaches the method of claim 7.
Craig in view of Di Meo does not explicitly recite wherein the composite material comprises > 40% by weight filler.
However, Craig further teaches a range of values for the filler content that overlaps with the claimed range ([0037]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the filler content as taught by Craig that overlaps with the claimed range.
Regarding claim 11, Craig in view of Di Meo teaches the method of claim 7.
While Craig in view of Di Meo does not explicitly recite wherein at least one of the temperature control unit and the hollow-cylindrical device is arranged to be vertically adjustable, the entire prior apparatus could be physically lifted and thus have its vertical position adjusted.
Furthermore, it has been broadly held that adjustability is not a patentable advance and making a prior art configuration adjustable is obvious.  See In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) and MPEP 2144.04(V)(D).
Regarding claim 16, Craig in view of Di Meo teaches the method of claim 7.
Craig further teaches wherein the method comprises compaction of the introduced curable composite material in the device before curing of the introduced curable composite material ([0068]).
Di Meo further teaches compaction of the introduced curable composite material in the device before curing of the introduced curable composite material ([0016]; the action on the composite material in the mold 10 by piston 15 would naturally create compaction on the material).
Response to Arguments
Applicant's arguments filed 12 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 7-11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                           
                                                                                                                                                                          
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743